DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARK P. ARZOUMANIAN,
                              Appellant,

                                     v.

              U.S. BANK NATIONAL ASSOCIATION, et al.,
                             Appellee.

                              No. 4D19-2351

                            [February 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE
15-16633(13).

   Mark P. Arzoumanian, Palm Beach Gardens, pro se.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

DAMOORGIAN, J.

    Mark P. Arzoumanian, pro se, purports to appeal from the trial court’s
entry of final summary judgment arising out of lower tribunal case number
CACE15-16633(13). Because the instant appeal is nothing more than a
frivolous and flagrant attempt to circumvent this Court’s previously
entered sanction order barring Appellant from filing pro se appeals relating
to lower tribunal case number CACE03-1122, we dismiss the appeal.

    By way of background, a final judgment of foreclosure was entered
against Appellant over a decade ago in lower tribunal case number
CACE03-1122. After the final judgment was affirmed, Appellant embarked
on a mission to challenge the judgment by filing several frivolous pro se
appeals and petitions in this Court. In one of those appeals, we entered
an order to show cause why Appellant should not be precluded from filing
further pro se appeals. Appellant failed to respond, prompting the entry
of a sanction order barring further pro se filings relating to lower tribunal
case number CACE03-1122 unless the document has been reviewed and
signed by a member in good standing of The Florida Bar who certifies that
a good faith basis exists for each claim presented.
    Notwithstanding the sanction order, Appellant filed the instant pro se
appeal requesting that this Court declare the final judgment of foreclosure
entered in lower tribunal case number CACE03-1122 void. Accordingly,
although Appellant is technically appealing from a judgment entered in a
different lower tribunal case number, the relief sought in this case clearly
relates to lower tribunal case number CACE03-1122. In fact, Appellant
brazenly represents in his brief that the “genesis” of this appeal is found
in case number CACE03-1122. As no signature and/or certification from
a member in good standing of The Florida Bar appears on the initial brief,
the instant appeal clearly violates this Court’s sanction order and must be
dismissed. See Lussy v. Fourth Dist. Court of Appeal, 828 So. 2d 1026,
1028 (Fla. 2002).

   Based upon his repeated abuse of the judicial system, Appellant shall,
within ten days of issuance of this opinion, file a response and show cause
why this Court should not impose the sanction of permanently barring
him from filing any further pro se documents in this Court in any case.

   Dismissed.

GROSS and KLINGENSMITH, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2